Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6, 8, 11-12 and 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a device comprising: a substrate including a top surface; a first optoelectronic chip positioned in the substrate and having a top surface flush with the top surface of the substrate; a second optoelectronic chip positioned in the substrate and having a top surface flush with the top surface of the substrate; and a cover covering the substrate, the first optoelectronic chip, and the second optoelectronic chip, the cover including a first cavity that extends continuously over a first optical transduction region of the first optoelectronic chip and over a second optical transduction region of the second optoelectronic chip.
Claims 3-4, 6, 8, 11-12 and 25-28 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 17, the prior art of record fails to teach or suggest, a device comprising: a substrate; a first optoelectronic chip positioned in the substrate and having a first optical transduction region; a second optoelectronic chip positioned in the substrate and having a second optical transduction region; and a cover covering the 
Claims 18-20 and 29 are allowed as being directly or indirectly dependent of the allowed independent base claim 17.

With respect to claim 21, the prior art of record fails to teach or suggest, a device comprising: a substrate including a top surface; an optical transmitter positioned in the substrate and having a top surface flush with the top surface of the substrate; a first optical receiver positioned in the substrate and having a top surface flush with the top surface of the substrate; and a cover covering the substrate and including a cavity overlying the optical transmitter and the first optical receiver, the cavity extending continuously from a first position overlying a portion of the optical transmitter to a second position overlying a portion of the first optical receiver.
Claims 22-24 are allowed as being directly or indirectly dependent of the allowed independent base claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894